Citation Nr: 0105818	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1952 through June 
1954.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

This appeal arises from a July 1999 rating decision of the RO 
in San Juan, Puerto Rico, which denied service connection for 
posttraumatic stress disorder (PTSD).  The veteran filed a 
NOD in August 1999 and a statement of the case (SOC) was 
issued in December 1999.  The substantive appeal was received 
in January 2000.

REMAND

As an initial matter, the Board notes that this veteran is 
seeking compensation for PTSD based upon his combat 
experiences during the Korean Conflict.  The veteran's 
decorations include the Combat Infantryman Badge.

A review of the record reflects that the RO gave notice to 
the veteran that his appeal was being transferred to the 
Board in a letter to him, dated in April 2000.  In that 
letter he was apprised of the regulation, 38 C.F.R. 
§ 20.1304, which governs the submission of additional 
evidence in an appeal after the Board has received the file.  
In pertinent part, that regulation provides that an appellant 
will be granted a period of 90 days following the mailing of 
notice to him that an appeal has been certified to the Board 
for appellate review and the appellate record has been 
transferred to the Board, during which time the appellant may 
submit additional evidence.  By the provisions of 38 C.F.R. 
§ 20.1304(c), any such evidence so received at the Board, 
"must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived . . . " 
(Emphasis added).

Thereafter, the record shows that in July 2000 and December 
2000, the Board received additional medical evidence from the 
veteran concerning his diagnosis of PTSD.  At no time did the 
veteran indicate that he wished to waive his right to have 
this evidence reviewed initially by the agency of original 
jurisdiction.

The preceding discussion clearly shows that the veteran 
submitted, directly to the Board, additional evidence that he 
intended to be used in the consideration of his current 
appeal.  This evidence was received by the Board after the 
claims file had been transferred to the Board from the RO, 
and it was not accompanied by a waiver of the veteran's right 
to have this evidence first reviewed by the RO.  Under these 
circumstances, the provisions of 38 C.F.R. § 20.1304 require 
that this evidence must be referred to the RO for its 
consideration, and it will therefore be necessary to return 
this case to the RO for further review prior to the Board's 
entering a final decision.

In addition, the Board notes that the medical evidence 
submitted by the veteran in 2000 reflects that he has been 
currently diagnosed as having PTSD by VA medical personnel 
and by a private psychiatrist, whereas earlier records did 
not reflect such a conclusive diagnosis.  Given this 
additional evidence and the veteran's experiences in combat 
during the Korean Conflict, the Board believes additional 
development, including an attempt to secure all current 
psychiatric treatment records and a current examination of 
the veteran, should be undertaken before it renders a final 
determination.

In regard to this additional development, the Board also 
notes there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2. With respect to the particular 
development required by this appeal, and 
to be included in the assistance 
provided the veteran under the Veterans 
Claims Assistance Act of 2000, the RO 
should first review the additional 
evidence submitted to the Board by the 
veteran.  The RO should also ask the 
veteran to identify those places at 
which he has received psychiatric 
treatment since January 2000.  After 
obtaining any appropriate 
authorizations, the RO should attempt to 
obtain and associate with the file 
copies of the medical records the 
veteran identifies, and in particular, 
the records of Mary Rose Perez 
Hernandez, M.D., Calle Santa Cruz B4, 
Edifico Galeria Medica, Suite 204, 
Bayamon, PR 00959.

3. Next, the veteran should be afforded an 
examination for VA purposes.  The 
purpose of this examination will be to 
determine whether the complete record 
supports a diagnosis of PTSD, as a 
result of the veteran's combat 
experiences in Korea.  All tests deemed 
necessary by the examiner must be 
conducted, and the clinical findings and 
reasoning which form the basis for any 
diagnosis entered should be clearly set 
forth.  In the event the examiner finds 
that the veteran does not have PTSD, he 
or she should reconcile that conclusion 
with that of other physicians or medical 
personnel who may have differed with it.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review 
pertinent aspects of the veteran's 
service and medical history.  A notation 
to the effect that this record review 
took place should be included in the 
examination report.

When the foregoing development actions are complete, the RO 
should enter its determination as to whether service 
connection for PTSD is warranted.  If the benefit sought on 
appeal remains denied, the veteran and his representative 
should be provided with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


